Citation Nr: 0121171	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  95-30 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
January 1969.  Service records reflect approximately one year 
and one month of prior inactive duty training.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in May 1995 by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), wherein, inter alia, service 
connection was denied for bilateral hearing loss and 
tinnitus, and in May 1999, wherein the rating assigned for 
service-connected PTSD was increased to 50 percent, effective 
as of October 6, 1998, the date of receipt by VA of the 
veteran's claim for increased compensation for that disorder.

A personal hearing was held before the undersigned Board 
Member, sitting at the New Orleans RO, in May 2001.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and all 
due process concerns as to the development of his claims has 
been addressed.


2.  Bilateral hearing loss was not present during service; 
bilateral hearing loss initially shown many years following 
the veteran's separation from service is not shown to be 
related to such service.

3.  Bilateral sensorineural hearing loss is not currently 
manifested to a compensable degree.

4.  Tinnitus was not present during service; tinnitus 
initially shown many years following the veteran's separation 
from service is not shown to be related to such service.

5.  PTSD is manifested primarily by complaints of depression, 
auditory hallucinations, intrusive thoughts, irritability, 
sleep disturbance, and obsessive behavior, and by the 
presence of a flat affect.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by wartime service.  38 U.S.C.A. § 1110 (West Supp. 2000); 
38 C.F.R. §§ 3.303, 3.385 (2000).

2.  Tinnitus was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).

3.  The criteria for an increased rating for PTSD are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 3.321(b)(1), Part 4, § 4.130, Diagnostic Code 9411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

The veteran contends, essentially, that he currently has 
bilateral hearing loss and tinnitus that are the products of 
his active service, and that service connection for those 
disabilities should be granted.  After a review of the 
record, however, the Board finds that his contentions with 
regard to each of those disorders are not supported by the 
evidence, and that these claims fail.

The veteran's service medical records, to include the reports 
of entrance and separation medical examinations, do not 
indicate the presence of either hearing loss or tinnitus, or 
complaints thereof.  The reports of the examinations 
conducted pursuant to his entrance into, and separation from, 
active service show that his hearing was evaluated on each 
occasion as 15/15, bilaterally, for both whispered and spoken 
voice.

The medical evidence first indicates the presence of hearing 
impairment in late September 1993, at which time the report 
of a VA audiometric examination revealed a moderate 
sensorineural hearing loss, bilaterally; the report notes 
complaints of difficulty understanding speech over the 
previous two years, and non-localizing constant bilateral 
tinnitus.  However, the report of another VA audiometric 
examination, conducted approximately one week later, in early 
October 1993, indicates that pure tone thresholds were within 
normal limits, as were word recognition scores.  The report 
of a VA general medical examination, conducted that same day, 
shows that the veteran cited a 20-year history of bilateral 
hearing loss.

The report of a July 1997 VA audiometric examination reflects 
that responses furnished by the veteran were questioned, and 
that test results were not valid.  In particular, the report 
indicates that a few pure tone thresholds for the left ear, 
the 

speech reception threshold for both ears, and immitance 
results "were the only results felt to be valid and 
reliable," and that "[a]ll other results were invalid and 
unreliable."  It was noted that the veteran "has a history of 
non-organic hearing loss," and that he was easily able to 
converse and answer questions at a 45 decibel talkover level.  
The examiner concluded that "valid test results for 
adjudication purposes were not obtain today."  It was 
observed that any partial hearing loss was first noted in 
1993; that the veteran was in service between 1967 and 1969 
and has been with the fire department, exposed to loud noise, 
for a period of 19 years, since 1978; and that "[t]here is no 
record in his papers that the present hearing loss is 
directly related to his service in the Navy."

The report of a November 1998 VA audiometric examination 
shows an average right ear hearing threshold of 31 decibels, 
with speech recognition of 94 percent, and an average left 
ear hearing threshold of 32 decibels, with speech recognition 
of 96 percent.  The report indicates that the results of the 
veteran's September 1993 hearing examination (which revealed 
a moderate sensorineural hearing loss, bilaterally) were not 
felt to be valid.  In addition, the report includes comments 
by the examining audiologist, based on review of the 
veteran's claims folder, to the effect that, since the 
veteran's hearing on his 1969 service discharge physical and 
his October 1993 VA examination was noted to be normal, "it 
is unlikely that the mild hearing loss now exhibited is 
related to noise exposure during his military service.  It is 
more likely that the mild sensorineural hearing loss now 
exhibited is related to noise exposure after service..., 
advancing age, or some other cause."  The examiner pointed 
out that the report of the July 1997 VA examination set forth 
similar findings.  In addition, with regard to tinnitus, the 
examiner indicated, in November 1998, that since tinnitus is 
not cited on any of the veteran's military medical 
examinations, and that since he reports that it began only 
four or five years ago, "it is as well more likely that the 
tinnitus is related to noise exposure after service, 
advancing age, or some other cause, and not noise exposure 
during his military service."


In contrast to these findings, a statement from a private 
audiologist, dated in May 2001, notes the presence of a 
moderate-severe sensorineural hearing loss in both ears, and 
an opinion that the veteran's tinnitus and hearing loss "were 
triggered by excessive noise exposure during his military 
experience in Vietnam...."  The audiologist indicates that he 
based his opinion on a review of the veteran's service 
medical records and a May 2001 examination of the veteran.

In brief, the medical evidence consists of various VA 
audiometric examinations, indicating either invalid or normal 
test results, or findings that any current hearing loss or 
tinnitus was not related to the veteran's active service; and 
a statement from a private audiologist containing findings to 
the contrary.  The Board finds that the evidence indicating 
that there is no nexus between the veteran's current hearing 
problems and his military service is more persuasive.  The 
conclusions reached following examinations in July 1997 and 
November 1998 were based not only on review of the veteran's 
service medical records, but on evaluation of the veteran's 
complete claims file, which included, along with service 
medical records, the reports of VA examinations in which test 
results were deemed invalid, and in which hearing loss was 
deemed "non-organic" in origin.  There is no indication that 
the private audiologist had access to any of the reports of 
the various VA audiometric examinations conducted between 
September 1993 and November 1998.  

The Board acknowledges that the veteran has furnished 
testimony to the effect that there is in fact a relationship 
between purported inservice noise exposure and his current 
hearing loss and tinnitus.  Such testimony, however, is of no 
probative value, inasmuch as he has not demonstrated that he 
has the medical training or expertise that would render him 
competent to furnish medical opinions.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

The Board also notes that sensorineural hearing loss, as an 
organic disease of the nervous system, is one of the 
disabilities for which presumptive service connection 

can be assigned, wherein manifestation of that disability to 
a compensable degree within one year following service allows 
for the presumption that the disability was in fact incurred 
during service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  
While the report of the November 1998 VA examination shows 
that the veteran's hearing loss is of such severity as to 
constitute a disability for VA benefits purposes (see 
38 C.F.R. § 3.385 (2000)), it does not show that the level of 
that hearing loss would warrant assignment of a compensable 
evaluation.  See 38 C.F.R. Part 4, § 4.85, Tables VI, VII, 
Diagnostic Code 6100 (2000).  The provisions pertaining to 
presumptive service connection are accordingly not for 
application in this instance.

In brief, the evidence includes VA examination reports, 
conducted between 1993 and 1998, that indicate that the 
veteran's hearing was normal, that it was non-organic in 
nature, and that hearing loss and tinnitus that was shown was 
more than likely not related to his active service.  It also 
includes a statement from a private audiologist, indicating 
that the veteran has hearing loss and tinnitus that was 
"triggered" by inservice noise exposure, based on review of 
what were purported to be the veteran's service medical 
records.  The Board, as indicated above, has found that the 
VA examination reports are more probative than the single 
statement from the private audiologist, and accordingly 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection for bilateral 
hearing loss and tinnitus.

2.  An Increased Rating for PTSD

The veteran also contends, essentially, that his service-
connected PTSD is more severe than currently evaluated, and 
that an increased rating is warranted therefor.  After a 
review of the record, however, the Board finds that his 
contentions are not supported by the evidence, and that his 
claim for increased compensation fails.

Service connection for PTSD was granted in February 1996 by a 
hearing officer at the RO, after which a 10 percent rating 
was assigned.  The rating was thereafter 

increased to 30 percent.  In May 1999, the RO determined that 
a 50 percent rating was appropriate, as of October 6, 1998, 
the date of receipt of the veteran's claim for an increased 
rating; the veteran thereafter appealed that decision, 
averring that an even higher rating should be assigned.

The severity of a service connected-disorder is ascertained, 
for VA rating purposes, by the application of criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2000).  Under these criteria, the current 50 percent 
rating in effect for the veteran's PTSD contemplates 
occupational and social impairment with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; more 
than weekly panic attacks; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  An 
increased rating (to 70 percent) would be appropriate for 
PTSD that is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals that interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a worklike setting; and inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).

The Board finds that the criteria for an increased rating are 
not met.  The report of the most recent VA PTSD examination, 
conducted in April 1999, shows that the veteran indicated 
that he was still employed, but that he "has taken a great 
deal of sick leave in order to have time to see his 
therapist."  It was also noted, however, that he discontinued 
individual outpatient treatment about a year ago.  He 
indicated that he had difficulty establishing and maintaining 
relationships, and that he often 

felt depressed.  He reported that he sometimes heard voices 
in his head "that are more than just his own thoughts," but 
that these voices "tend to say fairly positive things about 
him."  He indicated that he had disturbing and intrusive 
recollections and dreams of events in Vietnam, and that he 
felt emotionally distant and detached from others.  

On examination, the veteran was depressed, and he reported 
some auditory hallucinations that had a slight delusional 
quality.  His affect was flat, and he spoke in a monotone.  
However, he was alert and fully oriented, with a neat 
appearance.  He was appropriately dressed.  He was 
cooperative, and rapport was easily established.  His 
thoughts appeared clear and linear, and there was no evidence 
of gross cognitive dysfunction, nor was there evidence of 
psychotic symptoms.  He denied current homicidal and suicidal 
ideations.  The report indicates diagnoses to include PTSD 
and major depressive disorder, and a Global Assessment of 
Functioning (GAF) score of 47; the examiner noted that it is 
as likely as not that the veteran's depression is secondary 
to his PTSD, and that both have a significant impact on his 
social and occupational functioning.

VA outpatient records, dated between July 1999 and April 
2001, show that the veteran was accorded treatment for PTSD 
approximately once per month.  These records indicate that he 
cited symptoms of irritability, isolation, sleep disturbance, 
nightmares, and intrusive memories of combat experiences, 
along with obsessive checking, but that there were no 
suicidal or homicidal ideations.  In addition, a statement 
from a VA staff psychologist, dated in December 2000, noted 
that the veteran had re-entered treatment in late 1998, and 
that he has continued to exhibit a pattern of stress-related 
symptoms to include sleep disturbance, irritability, and 
efforts to avoid thoughts or activities related to military-
related events.  

The record also includes a July 1999 statement from the 
veteran's employer, noting that the veteran "has used 471 
(estimated) days of accumulated sick leave"; and testimony 
presented by the veteran at his May 2001 personal hearing, at 
which time 

he indicated that the 471 days of sick leave was taken over a 
span of approximately three years, to include at least 250 
days taken as a result of his PTSD.  

To reiterate, this evidence does not demonstrate that a 
rating higher than the 50 percent evaluation currently in 
effect is appropriate.  While the medical evidence shows 
complaints of depression, auditory hallucinations, intrusive 
thoughts, irritability, sleep disturbance, and obsessive 
behavior, and the presence of a flat affect, it does not show 
that there are such symptoms as suicidal ideation; speech 
that is intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; or neglect 
of personal appearance and hygiene.  The manifestation of 
such symptoms, as indicated above, must be demonstrated under 
Diagnostic Code 9411 for the award of a 70 percent rating.  

It must also be pointed out that the report of the April 1999 
VA examination indicates that some of the veteran's symptoms 
may be attributable to depression, and that this disorder is 
as likely as not secondary to his service-connected PTSD.  
Service connection has not been established for depression, 
but even if the Board were to assume, solely for the purpose 
of this discussion, that all of the symptoms shown on 
examination were manifestations of PTSD, and not depression, 
and that the GAF score of 47 reflected only impairment caused 
by PTSD, the Board would nonetheless conclude that the 
criteria set forth in Diagnostic Code 9411 for a 70 percent 
rating are not satisfied.  As indicated above, the symptoms 
exhibited by the veteran, without identifying whether such 
symptoms were manifestations of either PTSD or depression, do 
not include many of the symptoms necessary for an increased 
rating.  In addition, a GAF score of 47 is deemed to 
represent no more than serious symptoms, or any serious 
impairment in social, occupational, or school functioning.  
This score is best exemplified by the 50 percent rating that 
is currently in effect.


Finally, the Board notes that VA regulation provides for 
"extraschedular" ratings in situations in which there is such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2000).  This regulation is not for 
application in this case.  While the veteran's employer has 
indicated that the veteran has used an estimated 471 days of 
sick leave, it must be pointed out that the veteran's 
assertions that such leave was taken over a period of 
approximately three years is not supported by any other 
evidence that would confirm that pattern of sick leave use.  
The report of the April 1999 VA examination shows that he 
indicated that he used a "great deal" of sick leave to see 
his therapist; however, the evidence also shows that he was 
seen by his VA therapist on the average of only once per 
month, and does not reflect that he has required 
hospitalization for this disorder. 

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for service-connected PTSD.  His 
claim, accordingly, fails.

3.  Duty to Assist

The Board notes, finally, that there is no issue as to 
substantial completeness of the veteran's application for 
benefits.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000), 38 U.S.C.A. 
§ 5102 (2000).  VA has secured all records that the veteran 
has indicated are pertinent to his claims, and VA has 
satisfied its duty with respect to such records and with 
receipt of sufficient information to proceed with further 
adjudication of those claims.  The veteran has not indicated 
that any other records that would be pertinent to his claims 
are available and should be obtained.  VA's duty to assist 
the claimant in this regard, accordingly, has been satisfied.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000), 38 U.S.C.A. 
§ 5103A(b) and (c) (2000).  


The Board also notes that evidence submitted by the veteran 
subsequent to his May 2001 personal hearing was accompanied 
by waiver of RO review of that evidence, in accordance with 
38 C.F.R. § 20.1304(c) (2000).  Referral of his claims to the 
RO for additional adjudication is, therefore, not necessary.


ORDER

Service connection for bilateral hearing loss is denied.  
Service connection for tinnitus is denied.  An increased 
rating for PTSD is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

